Title: 29 July., 29 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       29 July. The congress resolved that General Washington could use the newly formed Connecticut regiment at his discretion; that M. Jean Artur Vermonet be appointed brevet captain and another French volunteer, M. Marie Fidel Dorrè, be used as seemed proper; that M. Christopher Pellisier be appointed an engineer with the rank of lieutenant colonel and sent to New York; that General Washington issue commissions to such officers of Colonel Elmore’s regiment as bring men to join him and, in the same regiment, that John Brown be commissioned lieutenant colonel and Robert Cochran be appointed major in place of the deceased Maj. Israel Curtis (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:614–615; Note: An additional resolution immediately following and calling for the appointment of a lieutenant colonel for the Second Pennsylvania Battalion may have proceeded from the same report).
      